                                                                                                                       James D. Taylor, Jr.
                                                                                                                    Phone: (302) 421-6863
                                                                                                                      Fax: (302) 421-6813
                                                                                                                    james.taylor@saul.com
                                                                                                                            www.saul.com
                                                                                                                       CorrespondenceTag




                                                                 July 31, 2020



    VIA ELECTRONIC FILING
    Clerk of Court: John A. Cerino
    United States District Court for the District of Delaware
    844 North King Street
    Wilmington, DE 19801

    Re:      Acadia Pharmaceuticals Inc. v. Aurobindo Pharma Limited et al.
             C.A. No. 1:20-cv-00985 RGA

             Acadia Pharmaceuticals Inc. v. Teva Pharmaceuticals USA, Inc. et al.
             C.A. No. 1:20-cv-00986 RGA

             Acadia Pharmaceuticals Inc. v. Zydus Pharmaceuticals (USA) Inc. et al.
             C.A. No. 1:20-cv-01021 UNA

             Acadia Pharmaceuticals, Inc. v. Hetero Labs Limited et al.
             C.A. No. 1:20-cv-01022-UNA

             Acadia Pharmaceuticals, Inc. v. MSN Laboratories Private Ltd. et al.
             C.A. No. 1:20-cv-01029-UNA


    Dear Mr. Cerino:

            We represent the plaintiff in the above-referenced matters. Last week, we filed Acadia
    Pharmaceuticals Inc. v. Aurobindo Pharma Limited et al., and Acadia Pharmaceuticals Inc. v.
    Teva Pharmaceuticals USA, Inc. et al. These two matters have since been assigned to Judge
    Andrews. On July 30, 2020 we filed Acadia Pharmaceuticals Inc. v. Zydus Pharmaceuticals
    (USA) Inc., Acadia Pharmaceuticals Inc. v. Hetero Labs Limited et al,. and Acadia
    Pharmaceuticals, Inc. v. MSN Laboratories Private Ltd. e t al., which are currently unassigned.
    All of these matters are related, and should be identified as such.

             Should you need anything further please advise.



                          P.O. Box 1266  Wilmington, DE 19899-1266  Phone: (302) 421-6800  Fax: (302) 421-6813
                                 Courier Address: 1201 North Market Street, Suite 2300 Wilmington, DE 19801

DE LAWARE FLORI DA I LLI NOIS MARYL AND MASSACHUSETTS MINNESOT A NE W JE RSE Y NE W YORK PE NNSYLVANI A WASHI NGTON, DC
                                                   A DELAWARE LIMITED LIABILITY PARTNERSHIP
    37272060.1
Clerk of Court: John A. Cerino
July 31, 2020
Page 2
                                 Respectfully,

                                 /s/ James D. Taylor, Jr.

                                 James D. Taylor, Jr. (#4009)
